Sheldon, J.
These two actions are brought, one for injuries to the person of the plaintiff in the first case (hereinafter called the plaintiff), and the other for injuries to the property of the plaintiff in the second case, caused by a collision of one of the defendant’s cars with a carriage driven by the plaintiff. The only question raised by the defendant’s exceptions is whether there was any evidence of due care on the plaintiff’s part. We do not think it necessary to recapitulate the evidence on this point. The defendant contends that the case comes under the rule laid down in Saltman v. Boston Elevated Railway, 187 Mass. 243. See also Bartlett v. Worcester Consolidated Street Railway, 189 Mass. 360. But while there is some resemblance, we are of opinion that this case differs from the Saltman case, and that it was properly submitted to the jury. The plaintiff according to his testimony did not start to cross the tracks until the second outbound car had got so far beyond him that he could see the track upon which was the car that ran into him, for what the jury might find to be a sufficient distance to warrant him in undertaking to cross. He had the right to rely somewhat upon the fact that he heard no gong from this car, which one of the defendant’s rules required to be sounded while passing the. -other car. Stevens v. Boston Elevated Railway, 184 Mass. 476. He had the right to expect that the defendant’s car would not be driven at so dangerously high a rate of speed without the usual and required warning signals as to involve danger of a collision; and this is to be taken into account in judging his conduct.
*233He looked and listened for an approaching car. Orth v. Boston Elevated Railway, 188 Mass. 427, 429. The principle of Lundergan v. New York Central & Hudson River Railroad, 203 Mass. 460, is not to be applied with the same strictness to travellers in a public street who have occasion to cross the tracks of street railways and who have the right to expect that the street cars will be so driven as not unduly to interfere with the exercise of this public right. Burns v. Worcester Consolidated Street Railway, 193 Mass. 63. Kelly v. Wakefield & Stoneham Street Railway, 179 Mass. 542. Hennessey v. Taylor, 189 Mass. 583, 586. Peabody v. Haverhill, Greorgetown & Danvers Street Railway, 200 Mass. 277.
The question of the plaintiff’s due care was rightly submitted to the jury.

Exceptions overruled.